Citation Nr: 1615675	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the termination of the Veteran's VA monetary benefits from December 31, 2003, to July 11, 2007, and from September 12, 2007, to July 31, 2008, was proper.

2.  Whether an overpayment in the amount of $44,432 was validly created.

3.  Whether an overpayment in the amount of $3,724 was validly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to July 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota.  The Regional Office (RO) in Los Angeles, California, and now in San Diego, California, otherwise retained jurisdiction over the case.  The Veteran testified at a Board hearing held at the RO in May 2011. 

In May 2014, the Board issued a decision denying the above listed issues on appeal.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the May 2014 decision for compliance with the terms of the Motion.  

As noted in the Board's prior decision, the Veteran was previously represented by a private attorney.  While the case was pending adjudication by the Board, the Veteran elected to change his representative to a Veterans Service Organization, the Vietnam Veterans of America.  In March 2014, the Vietnam Veterans of America notified the Board that the Veteran had informed that organization that he, in fact, did not wish to be represented by that organization.  The Vietnam Veterans of America had taken no actions in connection with the appeal to that date.  The Veteran has not appointed another representative, and is currently unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran requested that the Board remand this case to the AOJ for review of additional evidence and argument, to include a Veterans Benefits Administration (VBA) Fast Letter 2014-09 that was issued in June 2014, after the Board's last decision in this matter.  This Fast Letter was also referenced in the Joint Motion, along with a finding that the Board did not provide adequate reasons and bases as to whether the Veteran was a fugitive felon for the periods at issue based on the information that was available to the Board as of May 2014.  

"In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5 (2015); see also 38 U.S.C.A. § 7104(c) (West 2014).  Thus, the Board is not bound by the VBA Fast Letter referenced in this case; the AOJ will be able to consider it.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of all pertinent information and evidence, to include the December 2015 Joint Motion.  Issue a supplemental statement of the case if the benefit sought on appeal remain denied; before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

